Citation Nr: 1025945	
Decision Date: 07/13/10    Archive Date: 07/19/10

DOCKET NO.  08-17 533	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for the cause of the Veteran's 
death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

W. Yates, Counsel




INTRODUCTION

The Veteran served on active duty from April 1948 to April 1952, 
and from January 1953 to December 1974.  The Veteran died in 
March 2005, and the appellant is his surviving spouse.  This 
matter comes before the Board of Veterans' Appeals (Board) on 
appeal from a March 2007 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma. 

This appeal has been advanced on the Board's docket.  38 U.S.C.A. 
§ 7107(a)(2) (West 2002); 38 C.F.R. § 20.900(c) (2009).  

The appeal is remanded to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The appellant is seeking service connection for the cause of the 
Veteran's death.  
She contends that the Veteran, whose inservice duties involved 
aircraft maintenance, was exposed to Agent Orange while stationed 
at Udorn Air Force Base in Thailand from November 1966 to 
November 1967.  The appellant also contends that the Veteran was 
exposed to Agent Orange while on temporary duty to Okinawa and 
Guam, as well as during various aircraft landings in Vietnam 
during this time frame.  She claims that this inservice herbicide 
exposure was the cause of the Veteran's fatal conditions 
(multiple myeloma, diabetes mellitus, and congestive heart 
failure).  

After reviewing the Veteran's claims folder, the Board concludes 
that additional development is necessary in order to comply with 
VA's duty to notify and assist the appellant.  See 38 U.S.C.A. §§ 
5102, 5103, 5103A.

Regarding the appellant's assertions that the Veteran was exposed 
to Agent Orange in Thailand, VA has developed specific procedures 
to determine whether a Veteran was exposed to herbicides in a 
vicinity other than the Republic of Vietnam or along the 
demilitarized zone (DMZ) in Korea.  VA's Adjudication Procedure 
Manual, M21-1MR, Part IV, Subpart ii, Chapter 2, Section C, para. 
10(n), directs that a detailed statement of the Veteran's claimed 
herbicide exposure be sent to the Compensation and Pension (C&P) 
Service via e-mail and a review be requested of the inventory of 
herbicide operations maintained by the Department of Defense 
(DoD) to determine whether herbicides were used or tested as 
alleged.  If the exposure is not verified, a request should then 
be sent to the U.S. Army and Joint Services Records Research 
Center (JSRRC) for verification.  See VBA Fast Letter 09-20 (May 
6, 2009).

Here, it does not appear that the required evidentiary 
development procedures have been followed.  Evidentiary 
development procedures provided in the Adjudication Procedure 
Manual are binding.  See Patton v. West, 12 Vet. App. 272, 282 
(1999) (holding that the Board failed to comply with the duty-to-
assist requirement when it failed to remand the case for 
compliance with the evidentiary development called for by M21-1).  
Thus, the Board concludes that this matter must be remanded, 
including for compliance with the procedures set forth in the VA 
Adjudication Manual.
 
In addition, the Board finds that additional pertinent post 
service medical treatment records are available in this matter.  
Currently, evidence of record is devoid of any post service 
treatment records relating to the Veteran.  The Veteran's death 
certificate, however, indicates that he was inpatient at Norman 
Regional Hospital at the time of his death.  Moreover, a review 
of the claims file indicates that he was treated by R. M., D.O.  
Under the circumstances of this case, the RO should, with the 
assistance of the appellant, attempt to obtain all of the 
Veteran's available post service treatment records relevant to 
this appeal, to include the Veteran's final hospitalization 
records.
Accordingly, the case is remanded for the following actions:

1.  The RO must contact the appellant to 
provide her a final opportunity to identify 
all VA and non-VA medical providers who 
treated the Veteran for a heart disorder, 
to include congestive heart failure; 
multiple myeloma; and diabetes mellitus.  
Copies of the Veteran's treatment records 
from Norman Regional Hospital and from R. 
M., D.O., as well as any other pertinent 
treatment records since the Veteran's 
discharge from military service in December 
1974, that are not already in the claims 
file must be obtained and associated with 
the claims file.  All attempts to secure 
this evidence must be documented in the 
claims file by the RO.  If, after making 
reasonable efforts to obtain the identified 
records, the RO is unable to secure same, 
the RO must notify the appellant and (a) 
identify the specific records the RO is 
unable to obtain; (b) briefly explain the 
efforts that the RO made to obtain those 
records; (c) describe any further action to 
be taken by the RO with respect to the 
claim; and (d) notify the appellant that 
that she is ultimately responsible for 
providing the evidence.  The appellant and 
her representative must then be given an 
opportunity to respond.  

2. The RO must complete all necessary 
development as required by VBA Fast Letter 
09-20 (May 6, 2009).  See VA's Adjudication 
Procedure Manual, M21-1MR, Part IV, Subpart 
ii, Chapter 2, Section C, para. 10(n).

3.  Once the above actions have been 
completed, the RO must readjudicate the 
appellant's claim on appeal, taking into 
consideration all newly acquired evidence 
since the June 2009 supplemental statement 
of the case.  If the benefit on appeal 
remains denied, a supplemental statement of 
the case must be provided to the appellant 
and her representative, which must address 
all of the evidence of record since this 
issue was last adjudicated by the RO.  
After the appellant and her representative 
have had an adequate opportunity to 
respond, the appeal must be returned to the 
Board for appellate review.

4.  This appeal has been advanced on 
the Board's docket.  Expedited handling 
is requested.

No action is required by the appellant until she receives further 
notice; however, she may present additional evidence or argument 
while the case is in remand status at the RO.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the United States Court of Appeals for 
Veterans Claims.  This remand is in the nature of a preliminary 
order and does not constitute a decision of the Board on the 
merits of your appeal.  38 C.F.R. § 20.1100(b) (2009).

